        Case 2:17-cr-00284-GJP Document 469 Filed 01/07/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                               CRIMINAL ACTION
                                                        NO. 17-00284-1
MICHAEL MILCHIN


                                      ORDER

      AND NOW, this 7th day of January 2021, upon consideration of Michael

Milchin’s pro se Motion for Release (ECF No. 463) and associated exhibit (ECF No. 464)

and the Government’s Response (ECF No. 467), it is ORDERED that the Motion is

DENIED.




                                              BY THE COURT:




                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.




                                          1
